 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BILLY DRVIER JR.,                               Case No. 1:19-cv-01775-DAD-EPG (PC)

12                      Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                     FOR EMAIL ACCESS TO COURT CLERK
13          v.                                       AND/OR PRE-PAID PHONE CALLS
14   TAMARAH HARBER-PICKENS, et al.,
                                                     (ECF No. 7)
15                      Defendants.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion, apparently seeking an order to show

20   cause why he should not be granted e-mail access to court clerks and/or pre-paid phone calls, at

21   the state’s expense, in the amount of $10,000 for 24 months. (ECF No. 7.)

22          Pursuant to Local Rule 133(b)(2), a pro se plaintiff must submit all documents to the

23   Court in paper unless the Court orders otherwise, and the Court’s electronic filing and storage

24   system generally is available only to attorneys registered to use it. (See First Informational Order

25   in Prisoner/Civil Detainee Civil Rights Case, ECF No. 3, p. 2.) As such, any communications

26   Plaintiff wishes to send to the Court should be done by way of paper documents, rather than by e-

27   mail or telephone, unless the Court orders otherwise in a particular action.

28          Accordingly, Plaintiff’s motion for email access to court clerks and/or pre-paid phone
                                                        1
 1   calls, (ECF No. 7), is HEREBY DENIED.

 2
     IT IS SO ORDERED.
 3

 4      Dated:   March 3, 2020                       /s/
                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             2
